Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 5, 2007 PRO-FAC COOPERATIVE, INC. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 0-20539 16-6036816 (Commission File Number) (IRS Employer Identification No.) 590 Willow Brook Office Park, Fairport, New York (Address of Principal Executive Offices) (Zip Code) 218-4210 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7  Regulation FD Item 7.01. Regulation FD Disclosure . Pro-Fac Cooperative, Inc. today announced a $.21 per share dividend, payable April 30, 2007, to shareholders of record of its Class A cumulative preferred stock on April 16, 2007. Pro-Facs Class A cumulative preferred stock is listed on The Nasdaq Capital Market under the symbol: PFACP. Reference is hereby made to the press release of the Cooperative, dated April 5, 2007, which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Section 9  Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits (d) Exhibits: Press Release issued by Pro-Fac Cooperative, Inc., dated April 5, 2007. Page 2 of 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRO-FAC COOPERATIVE, INC. April 5, 2007 By: /s/ Stephen R. Wright Stephen R. Wright, Chief Executive Officer, Chief Financial Officer, General Manager and Secretary (Principal Executive Officer and Principal Financial Officer) Page 3 of 4
